PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
+United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/060,591
Filing Date: 1 Oct 2020
Appellant(s): TMRW FOUNDATION IP S. Ã.R.L.



__________________
Brian Casey Fitzpatrick
For Appellant


EXAMINER’S ANSWER


This is in response to the appeal brief filed on 05/05/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/18/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 4-6, 8-13, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable (US 2020/0099891) to Valli in view of Cooper et al. (US 2018/0239515).

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable (US 2020/0099891) to Valli in view of Cooper et al. (US 2018/0239515) and further in view of (US 10346378) to Jones.

(2) Response to Argument
Referring to claims 1, 8 and 15:
Appellant argues that The Office Action attempted to make up for the alleged deficiencies of Valli by citing paragraphs [0030] and [0069] as well as the abstract of Cooper. (Office Action, at 3-4, 6, 8.). Specifically, Appellant argues that these sections of Cooper fail to disclose the claimed feature “wherein the at least one virtual computer is graphically represented by at least one corresponding graphical representation in at least one spatial position within the at least one virtual environment.” And furthermore, these sections of Cooper have nothing to do with graphical representations of virtual computers, or interactions by user graphical representations with such graphical representations of virtual computers, or provisioning any client device with any virtual computing resources associated with such virtual computers responsive to such interactions.


Examiner respectfully disagrees.
It is well established that during examination, claims are given their broadest reasonable interpretation consistent with the specification and should be read in light of the specification as it would be interpreted by one of ordinary skill in the art, but without importing limitations from the specification. See In re Am. Acad. of Sci. Tech Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004); SuperGuide Corp. v. DirecTV Enters., Inc., 358 F.3d 870, 875 (Fed. Cir. 2004).

Appellant claims a virtual computer that is graphically represented by at least one corresponding graphical representation within the at least one virtual environment. Nowhere in the Specification does Appellant give “virtual computer” any special meaning. Under the Broadest Reasonable Interpretation of the claim language, computer means any device with a processing power to execute or process data or function according to instructions. (“computer,” Microsoft Computer Dictionary 2002, Microsoft Press, 5th Ed., pp. 1-2, 112-113, Year: 2002). A virtual computer, then, would be anything that virtually executes or processes data or functions according to instructions.

Cooper recites in [0030] the view of the computer-generated environment that is provided to the user may include a graphical representation of the hand-held physical controllers as virtual controllers. As used herein, the term “virtual controller” will refer to a version of a physical controller that is displayed to the user in the computer-generated environment.  Furthermore, Cooper’s abstract and throughout the specification recites graphical representation of a physical controller as virtual controller along with trigger-like functions in a computer-generated environment. (Emphasis added). Hence, the virtual controller of Cooper is a computer within the BRI since the virtual controller processes data or information according to instructions (i.e. trigger actions like function).
Therefore, the board should find Appellant’s argument unpersuasive.


Next, Appellant argues that the Office Action argued that a skilled person would have been led to combine Valli with Cooper "in order to provide more intuitive modalities for users to interact with computer-generated environments." Specifically, Appellant argues that even if a skilled person were motivated to combine Valli and Cooper "to provide more intuitive modalities for users to interact with computer-generated environments," this would not lead one of ordinary skill to the claimed arrangements in an obvious way. 

Examiner respectfully disagrees.
"The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981);
In re Nievelt, 482 F.2d 965, 968 (CCPA 1973) (“Combining the teachings of references does not involve an ability to combine their specific structures.”).
The Examiner in the Final Office Action has provided reasoning as to why one skilled in the art would have found it obvious to combine the teachings of Valli and Cooper. See Final Act. 19. Appellant does not KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 420-421 (2007). Appellant does not present adequate evidence that the resulting arrangements would have been "uniquely challenging or difficult for one of ordinary skill in the art" or "represented an unobvious step over the prior art." Leapfrog Enters., 485 F.3d at 1162 (citing KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418-419 (2007).
Accordingly, by applying Cooper's features in the Valli' method would have predictably used prior art elements according to their established functions which amount to an obvious improvement.



Third, Appellant argues that “a straightforward combination of Valli and Cooper would not lead a skilled person to graphical representations of virtual computers, or interactions by user graphical representations with such graphical representations of virtual computers, or provisioning any client device with any virtual computing resources associated with such virtual computers responsive to such interactions.

Examiner again respectfully disagrees.
Cooper in [0030] discloses a representation of user and a physical controller along with trigger-like functions in a virtual environment while Valli manages user representation in virtual or computer-generated environment. The combination of Cooper and Valli facilitates a person of ordinary skill in the art to simply incorporate the missing element of virtual representation of computing device to amount to the appellant claimed features. Appellant has only provided a conclusory statement that the combination of Valli and Cooper would not result in the claimed invention. Furthermore, the combination of Valli and Cooper meets the claimed features. Valli’s teaching is directed to user graphical representation and interaction in a computer-generated environment and Cooper discloses graphical representation of user and virtual controller) (which is a virtual computer for the reasons discussed above) along with trigger-like functions interaction in a computer-generated environment. Cooper’s teaching of a graphical representation of a virtual controller (i.e., a virtual computer) addresses the shortfall of Valli. Valli in view of Cooper arrives to Appellant claimed feature of “a user graphical representation interacting with the at least one corresponding graphical representation of the at least one virtual computer within the at least one virtual environment.”  A skilled artisan would "be able to fit the teachings of multiple patents together like pieces of a puzzle," as the skilled artisan is "a person of ordinary creativity, not an automaton." KSR, 550 U.S. at 420-21. Therefore, the board should find Appellant’s argument unpersuasive. 


Fourth, Appellant argues that although it is not actually explained in the Office Action, the Office Action's proposal appears to be that a skilled person would have been led to extract from Cooper a general concept of displaying a virtual version of a device and then adapt this general concept to Valli in a particular way to arrive at the particular arrangement of applicant's claims. 
Appellant continues by arguing that departing from a straightforward combination of the cited references in the manner suggested in the Office Action, even if it were technically possible, would involve impermissible hindsight reasoning and would not have been obvious to a skilled person at the time of the invention.

Examiner again respectfully disagrees.
“[A]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper.” In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). The representation of user and a physical controller along with trigger-like functions of Cooper ([0030]) in a virtual environment cannot be considered as a general concept. Here, [0003]-[0004] of Cooper discuss the user’s need to interact with computer-generated environments where it will be cumbersome to require the user to open and select menus and submenus to perform simple tasks. So, Cooper lays out all the necessary tools (figs. 5-6) and graphical representation of the virtual controller (which is a virtual computer within the BRI) along with trigger-like functions to facilitate interaction in a virtual environment. Cooper teaching of a virtual controller addresses the shortfall of Valli which is a graphical representation of a virtual computer. The combination of Valli and Cooper meets the metes and bounds of Appellant claimed feature of a user graphical representation interacting with a corresponding graphical representation of virtual computer within a virtual environment. Therefore, a person of ordinary skill in the art before the effective filing date of the claimed invention was made would have understood that Cooper’s teaching would provide more intuitive modalities for users to interact with computer-generated environments. Furthermore, the respective teachings and suggestions of the cited references show evidence of the proffered combination is merely a predictable use of prior art elements from Valli and Cooper based on their well-known functions. Providing modalities for facilitating tasks performance in a computer-generated environment is not impermissible hindsight. The board should find Appellant’s argument that the combination of Valli and Cooper engaged in impermissible hindsight unpersuasive.


Fifth, Appellant argues that because the proposed modification of the references differs from a straightforward combination, the rejection is deficient and must be reversed. Specifically, Appellant argues that the Office Action offered no reasoning as to why Cooper's description of a virtual version of hand-held physical controllers would lead a skilled person to the claimed arrangements involving graphical representations of virtual computers, or interactions by user graphical representations with such graphical representations of virtual computers, or provisioning any client device with any virtual computing resources associated with such virtual computers responsive to such interactions.

Examiner again respectfully disagrees.
The U.S. Supreme Court has held "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). As explained in the Final Office Action, the only difference between independent claims 1, 8 and 15 and the teachings of Valli is the graphical representation of a virtual computer. Cooper discloses graphical representation of user hand and virtual controller along with trigger-like functions to interact with in a computer-generated environment. Both Valli and Cooper teachings are in the same field of endeavor and provide means for facilitating interaction in a computer-generated environment. Under the Broadest Reasonable Interpretation, the virtual controller of Cooper is a computer since it matches the definition of a computer which means any device with a processing power to execute or process data or function according to instructions. The virtual controller has the capability of processing information and facilitating interaction in the virtual environment. Appellant does not have any special meaning of the term “virtual computer” in the specification. The particular feature of interaction with a graphical representation of a virtual controller allowed by Cooper closes the gap that Valli can only interact with a user graphical representation and not with a graphical representation of a virtual computer. Furthermore, the respective teachings and suggestions of the cited references give weight of the evidence showing the proffered combination is merely a predictable use of prior art elements from Valli and Cooper according to their established well-known functions.
Contrary to Appellant’s statement, the Final Office Action on page 4 provides reasoning as to why one skilled in the art would have found it obvious to combine the teachings of Valli and Cooper, namely that it would be desirable to provide more intuitive modalities for users to interact with computer-generated environments.
Therefore, the board should find Appellant’s argument unpersuasive.

Referring to claims 7, 14 and 20:

Appellant argued that Jones fails to make up for the deficiencies of the proposed combination of Valli and Cooper with respect to each limitations of claim 1, 8, or 15.

Upon further review, Appellant’s arguments are consistent with the Application original disclosure, MPEP 2143.03 and 2144, it is conceivable that Jones discloses the claimed feature “wherein the at least one virtual computer comprises a downloadable application available from an application library” (see pars. [FIG. 1, 8-12; col. 14, lines 50-64; col. 19, lines 49-54], (group-based communication platform which applications are authorized to be downloaded and utilized in the group-based communication channel; …group-based communication platform which applications are authorized to be downloaded and utilized in the group-based communication channel). Therefore, the combination of Cooper, Valli and Jones arrives to the subject matter as claimed for the benefit of tailoring to the needs and goals at hand and to make the system as useful as possible according to preferences, etc.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/PHENUEL S SALOMON/Primary Examiner, Art Unit 2171

Conferees:
/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171                                                                                                                                                                                                        /ANDREW R DYER/Primary Examiner, Art Unit 2176                                                                                                                                                                                                 
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.